Citation Nr: 9930146	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-47 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability, currently diagnosed as left knee 
retropatellar syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1978.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for a left knee disability, 
evaluated as zero percent disabling.  The veteran's claims 
file was subsequently transferred to the RO in Los Angeles, 
California.  In an August 1996 decision, the RO increased the 
disability rating assigned to the veteran's left knee 
disability from zero to 10 percent.

The record reflects that the veteran canceled hearing 
requests in October 1997 and February 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's left knee disability is productive of 
complaints of pain, weakness, stiffness, instability with 
fatigue, locking, recurrent subluxation, lack of endurance, 
and a limited range of motion.

3.  The veteran's left knee disability is principally 
manifested by crepitus, mild instability and mild limitation 
of motion of the knee; physical examination is negative for 
moderate to severe subluxation, laxity, heat, redness, 
swelling, effusion, or weakness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect that the veteran presented 
for treatment for left knee pain caused by a tire jack that 
had slipped, striking his left knee.  X-ray examination at 
that time was negative, and the injury was assessed as a 
bruise.  A service medical report dated in March 1977 
reflects that the veteran returned for follow-up treatment of 
his knee injury, and the service examiner found markedly 
positive patellar inhibition.  Diagnosis was left knee pain 
secondary to chondromalacia.

The veteran filed a compensation claim for a "knee injury" 
in August 1978.  The RO scheduled VA orthopedic examination 
to which the veteran failed to appear.  In January 1979, the 
RO notified the veteran in writing that his claim was denied 
as a result of his failure to present for VA examination.  
The veteran did not appeal that decision.

The veteran presented to the VA examination in August 1993 
with complaints of left knee pain and stiffness; and of 
tightness while sitting, standing, and walking.  He reported 
that he had limited motion when climbing stairs and that his 
left knee tended to give out after prolonged standing.  
Objective examination in August 1993 showed no edema or 
deformities in the veteran's left knee.  The VA examiner 
found no subluxation or lateral instability bilaterally.  
There was no nonunion or malunion noted bilaterally, and all 
ligaments were found tight bilaterally.  Range of motion at 
flexion was symmetrical at 130 plus degrees, and was 
symmetrical for extension at 0 degrees.  X-ray examination of 
the left knee revealed patellar enthesiopathy; otherwise 
negative knee.  Diagnosis was chronic intermittent left knee 
arthralgia without range of motion deficits.

After review of service medical records, outpatient records, 
and VA examination results, the RO granted service connection 
in February 1994 for chondromalacia patella, left knee.  The 
RO evaluated the left knee disability as zero percent 
disabling under Diagnostic Code 5299-5010.  

An outpatient record dated in April 1994 reflects that X-ray 
examination revealed "minimal lateral patellar subluxation 
with anterior spur."  Diagnosis was left knee pain secondary 
to mild degenerative joint disease.  The same report showed 
that treatment included the issuance of a neoprene knee 
sleeve.

The veteran presented for VA orthopedic examination in 
November 1994 with complaint of progressively increasing left 
knee pain.  He reported that his left knee injury was 
incurred in service when he slipped and fell during a three 
mile run.  Objective examination revealed no evidence of 
swelling or deformity.  The VA physician noted palpable 
crepitation when the patella moved.  McMurray's sign was 
positive, and muscle strength was noted as "good."  
Positive anterior and posterior drawer signs, minimal, were 
found.  Range of motion was noted as 145 degrees on flexion 
and 180 degrees on extension.  On comparison of X-rays taken 
during the August 1993 examination with magnetic resonance 
imaging performed in June 1994, two VA radiologists found 
minimal calcification of the bilateral quadriceps tendons.  
The radiologists noted that there was no evidence of 
fractures or dislocations, and no arthritic changes were 
found.  The VA physician diagnosed "arthritic change in the 
left knee, etiology unclear at present."

Based on the outpatient records and the November 1994 VA 
examination, the RO issued a decision in August 1996 which 
increased the disability rating to 10 percent for "left knee 
degenerative joint disease" under Diagnostic Code 5010-5257.

Another VA orthopedic examination was conducted in December 
1996.  The veteran complained of increasing pain in the left 
knee that was beginning to occur on a continuous basis.  He 
told the VA physician that he had been using a cane and knee 
brace for support since 1994.  Objective examination revealed 
that the veteran was obese and had a waddling gait.  No 
swelling or deformities of the of the knees was noted.  There 
appeared to be no subluxation, nonunion with loose motion, or 
malunion of the knees.  Minor instability of the left knee 
was noted at the medial collateral ligament.  Range of motion 
of the left knee was to zero degrees on extension, to 90 
degrees on flexion.  No laxity was found on the medial or 
lateral collateral ligaments.  No pain was found on the range 
of motion examination.  X-ray examination was negative for 
showing of fracture, dislocation, osseous lesion, or joint 
abnormality.  No definite joint effusion was shown by X-ray.  
Diagnosis was "unremarkable bilateral knee exam with 
limitation in range of motion possibly due to [the veteran's] 
weight.  No apparent pain on range of motion exam."  The 
examiner commented that there was "no objective evidence of 
degenerative arthritis of the bilateral knees.  [The 
veteran's] difficulty in ambulation may be due to obesity."

The veteran was afforded another compensation examination in 
December 1998.  He presented with complaints that his left 
knee disability had increased in severity since the RO issued 
its August 1996 rating decision.  He described subjective 
symptoms of pain, weakness, stiffness, recurrent subluxation, 
instability, locking, fatigue, lack of endurance, and a 
limited range of motion of the left knee.  He reported that 
the symptoms are "constant, on a daily basis, lasting 
several minutes."  The veteran stated further that the pain 
sometimes manifested while doing nothing, and that at times 
the pain is brought on by sudden movements.  The veteran 
opined that his symptom of weakness necessitated the use of 
the neoprene knee brace.  Objective examination revealed that 
the veteran's gait was normal.  His feet showed no signs of 
abnormal weight bearing.  The physician noted that the 
examination revealed no limited function of standing or 
walking, but noted that the knee brace was required to assist 
the veteran in ambulation.  Examination of the left knee 
revealed evidence of abnormal movement with clicking sounds.  
There was no evidence of heat, redness, swelling, effusion, 
or weakness.  Range of motion of the left knee on active 
flexion was limited to 90 degrees; pain was noted at 90 
degrees; and movement against gravity was 90 degrees, with 
movement against strong resistance to 45 degrees.  Range of 
motion on extension was zero degrees with pain at zero 
degrees; movement against gravity zero degrees; and movement 
against strong resistance at 30 degrees.  Drawer and McMurray 
tests were negative.  The physician reported that the range 
of motion of the left knee is additionally limited by pain 
having a major impact on function.  The physician noted that 
there were no constitutional signs of arthritis such as 
anemia, weight loss, fever, or a skin disorder.  X-ray 
examination revealed no abnormality.  Diagnosis was "left 
knee retropatellar syndrome."

Regarding the effect of the veteran's disability on his daily 
life, the examining physician in December 1996 noted that the 
veteran could dress himself and shower; and could walk, 
drive, and do grocery shopping.  The veteran stated that he 
was unable to mow the lawn, do gardening, or climb stairs due 
to left knee pain.  He informed the physician that he was 
employed as a clerk at the Department of Social Services, 
performed mostly office work duties, and that he had held 
that job for the prior four years.  Regarding the effect of 
the veteran's disability on his occupation, the examining 
physician opined that the veteran should avoid prolonged 
standing and walking.  It was further recommended that he 
avoid kneeling, crawling, and crouching.  Finally, it was 
noted that the veteran could provide self-care consistent 
with the examining physician's recommendations.


Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (1999).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (1999).

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

38 C.F.R. § 4.71, Plate II (1999), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.

Analysis

The veteran has asserted that his service-connected left knee 
disability is more disabling than contemplated by the current 
evaluation of 10 percent.  When a veteran is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, as in the 
instant case, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  

Additionally, a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the instant case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Accordingly, the Board recharacterizes the issue of 
entitlement to a disability rating in excess of 10 percent 
for a left knee disability to reflect that it is "an 
original claim" and not a new claim for increase.  

The Board is satisfied that all relevant facts have been 
properly developed in the instant case and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107.

As noted, the RO has assigned a 10 percent rating for the 
veteran's left knee disability under Diagnostic Code 5010-
5257, which contemplates degenerative arthritis due to trauma 
substantiated by X-ray findings, and/or recurrent subluxation 
or lateral instability.  As outlined above, the 1993, 1994, 
1996, and 1998 compensation examinations, in conjunction with 
pertinent outpatient records, reflect that the veteran's left 
knee disability is principally manifested by crepitus, pain, 
and mild limitation of motion.  Despite the veteran's reports 
of weakness, stiffness, instability with fatigue, locking, 
and lack of endurance, the compensation examinations in 1993, 
1994, and 1998 were negative for laxity, heat, redness, 
swelling, effusion, locking, or weakness.  VA examination in 
December 1996 revealed only "minor instability" of the 
medial collateral ligament.  Although the outpatient record 
dated in April 1994 gave a diagnosis of left knee pain 
secondary to mild degenerative joint disease, it was negative 
for weakness and revealed that the left knee had a full range 
of motion.  The outpatient record further reflects that X-ray 
examination in April 1994 revealed only minimal lateral 
patellar subluxation.
 
The Board has considered the veteran's statements describing 
the symptoms of his left knee disability.  However, his 
statements must be viewed in conjunction with the medical 
evidence of record.  To be entitled to a rating in excess of 
10 percent under Diagnostic Code 5260 (limitation of flexion 
of the leg) or 5261 (limitation of extension of the leg), the 
evidence must show that the veteran's service-connected 
disability is productive of leg flexion limited to 30 degrees 
or leg extension limited to 15 degrees.  The Board finds that 
the 1993, 1994, 1996, and 1998 compensation examination 
reports, along with pertinent outpatient records, have not 
demonstrated that the veteran suffers from limitation of 
motion of his left knee that would warrant even a compensable 
disability rating under Diagnostic Code 5260 and/or 5261.

This does not end the Board's inquiry, as the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for arthritis due to trauma under 
Diagnostic Code 5010.  The Board must consider functional 
loss and the impact of pain upon the disability.  Limitation 
of motion in the affected joint is a common manifestation of 
arthritis, and the provisions of Diagnostic Codes 5010 and 
5003 must be read in conjunction with 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Hicks v Brown, 8 Vet. App. 417, 420-21 
(1995).  Thus, sections 4.40, 4.45, and 4.59 are all 
applicable in evaluating arthritis.

In applying sections 4.40, 4.45, and 4.59, the Board must 
consider the veteran's functional loss and clearly explain 
what role pain plays in the rating decision.  Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. 
Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of effect of pain on the disability).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where motion is impeded.  Schafrath, 1 
Vet. App. at 592.  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks, 8 Vet. 
App. at 421.  
In sum, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
contemplate the veteran's limitation of motion and overall 
functional loss.  

Crepitation was noted during the 1994 and 1998 compensation 
examinations, reflecting points of contact which are 
diseased.  The veteran has evidenced and expressed some 
degree of pain through some of his left knee's range of 
motion, and he reported that it prevented him from climbing 
stairs, gardening, and mowing the lawn.  However, VA 
physicians have found no evidence of heat, redness, swelling, 
effusion, or weakness.  VA physicians have consistently 
described the veteran's left knee as showing only mild 
instability and minimal subluxation.  The Board notes that 
the examining physician who performed the December 1998 
examination found that the "the left knee is additionally 
limited by pain having a major impact on function."  
However, the same physician also reported that there was no 
evidence of limited function of standing or walking.  In sum, 
the Board finds that the reports of the VA examinations 
adequately portray the veteran's functional loss due to pain, 
as well as the degree of loss of function due to weakened 
movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrate that any such functional loss is contemplated by 
the currently assigned 10 percent disability rating under 
Diagnostic Code 5010-5257.  

In the instant case, the Board concludes that the medical 
evidence of record does not establish that the veteran 
suffers from subluxation or instability of the left knee that 
would warrant a disability rating in excess of 10 percent 
under Diagnostic Code 5257.  The medical examinations of 
record are negative for findings of anything more that slight 
subluxation and instability.  Pertinent medical records are 
negative for any objective evidence that is even reasonably 
suggestive of moderate to severe subluxation or lateral 
instability.  Accordingly, there is no basis for the 
assignment of disability rating in excess of 10 percent for a 
left knee disability under Diagnostic Code 5257.  Similarly, 
the medical evidence of record does not suggest that the 
veteran currently suffers from dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the left knee joint.  Thus, the Board finds that 
evaluation of the veteran's disability under Diagnostic Code 
5258 is not warranted. 

As noted above, General Counsel for VA has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 which provides 
for arthritis and Diagnostic Code 5257.  However, to be 
entitled to a separate rating for arthritis, the veteran must 
have limitation of motion which at least meet the criteria 
for a zero-percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261; or have arthritis based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  The 
veteran had active flexion of the left knee to 90 degrees, 
with pain noted at 90 degrees.  He had extension to zero 
degrees with pain at zero degrees.  Thus, the veteran does 
not meet the criteria for a zero percent rating based on 
limitation of motion.  X-ray examinations of the veteran's 
left knee in December 1996 and again in December 1998 were 
negative for arthritis.  Thus, a separate rating based on 
arthritis with limitation of motion or based on X-ray 
findings of arthritis and painful motion is not warranted.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits an evaluation 
in excess of 10 percent.  Specifically, the medical findings 
do not demonstrate that the degree of impairment resulting 
from the veteran's left knee disability meets or more nearly 
approximates the criteria for a disability rating in excess 
of the 10 percent already assigned.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261.

It is noted that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999), concludes that the veteran's symptoms, manifestations, 
and residuals of his left knee disability are consistent with 
the 10 percent rating currently assigned, and that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent.  The evidence is not in 
relative equipoise, and the disability picture, as discussed 
above, does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 4.3, 4.7 (1999) are not for application.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability, currently diagnosed as left knee 
retropatellar syndrome, is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

